Order, Supreme Court, Bronx County (Diane Kiesel, J.), entered on or about April 24, 2008, which granted the mother’s petition to modify a prior order governing respondent father’s visitation of their child, unanimously affirmed, without costs.
The original order directed respondent not to consume alcohol while with the child. We defer to the more recent determination of the nisi prius court (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]), which was supported by the testimony of two police officers that respondent arrived at the designated location for exchange of the child in a state of intoxication. Such conduct constituted a change in circumstances warranting modification, *489in the child’s best interests, to a more restrictive visitation schedule (see Matter of Kelley v VanDee, 61 AD3d 1281 [2009]). Concur—Gonzalez, EJ., Andrias, Saxe, Renwick and ManzanetDaniels, JJ.